 

Subscription Agreement

 

This Subscription Agreement (this “Agreement”) is made and entered into as of
December 7,2016, by and between GREENPRO CAPITAL CORP., a Nevada corporation
(the “Company”) and the undersigned (the “Purchaser”). The Purchaser, together
with the Company shall be referred to as the “Parties”.

 

WHEREAS, the Company desires to issue and sell to the Purchaser, and the
Purchaser desires to purchase from the Company 27,700 of common stock, par value
$0.0001 per share of the Company (“Common Stock”) pursuant to an exemption from
registration under Section 4(a)(2), Regulation D, and/or Regulation S under the
Securities Act of 1933, as amended (the “1933 Act”) or other applicable
exemptions on the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Parties hereby agree as follows:

 

  1. Securities Sale and Purchase. The Company shall issue and sell to the
Purchaser and the Purchaser agrees to purchase from the Company 27,700 of Common
Stock of the Company (the “Shares” or the “Securities”) at a price of $1.8 per
share for a total amount of US$ 49,860 (the “Purchase Price”) pursuant to an
exemption from registration provided by Section 4(a)(2), Regulation D, and/or
Regulation S promulgated under the 1933 Act or other applicable exemption.      
          2. Closing. At the closing, the Company will deliver to the Purchaser
the Shares and the Purchase Price shall be paid by the Purchaser via wire
transfer of immediately available funds to an account designated by the Company.
The closing shall be held on such date as the parties may agree upon (the
“Closing” and the “Closing Date”) at the offices of Greenpro Capital Corp.,
Suite 2201, 22/F Malaysia Building, 50 Gloucester Road, Wanchai, Hong Kong at
10:00 a.m., or at such other location or by such other means upon which the
parties may agree; provided, that all of the conditions set forth in Section 2
hereof and applicable to the Closing shall have been fulfilled or waived in
accordance herewith.                 3. Representations, Warranties and
Covenants of the Company. The Company represents and warrants to the Purchaser,
as of the date hereof, as follows:



                  (a) Organization and Standing. The Company is a duly organized
corporation, validly existing and in good standing under the laws of the State
of Nevada, has full power to carry on its business as and where such business is
now being conducted and to own, lease and operate the properties and assets now
owned or operated by it and is duly qualified to do business and is in good
standing in each jurisdiction where the conduct of its business or the ownership
of its properties requires such qualification.

 



   

 

 

    (b) Authorization and Power. The execution, delivery and performance of this
Agreement and the consummation of the transaction contemplated hereby have been
duly authorized by the Board of Directors of the Company. The Agreement has been
(or upon delivery will be) duly executed by the Company is or, when delivered in
accordance with the terms hereof, will constitute, assuming due authorization,
execution and delivery by each of the parties thereto, the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms.                   (c) No Conflict. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby do not (i) violate or conflict with the Company’s
Certificate of Incorporation, By-laws or other organizational documents, (ii)
conflict with or result (with the lapse of time or giving of notice or both) in
a material breach or default under any material agreement or instrument to which
the Company is a party or by which the Company is otherwise bound, or (iii)
violate any order, judgment, law, statute, rule or regulation applicable to the
Company, except where such violation, conflict or breach would not have a
Material Adverse Effect on the Company. This Agreement when executed by the
Company will be a legal, valid and binding obligation of the Company enforceable
in accordance with its terms (except as may be limited by bankruptcy,
insolvency, reorganization, moratorium and similar laws and equitable principles
relating to or limiting creditors’ rights generally).                   (d)
Authorization. Issuance of the Shares to Purchasers has been duly authorized by
all necessary corporate actions of the Company.                   (e) Issuances.
The Shares to be issued hereunder will be validly issued, fully paid and
nonassessable.                   (f) Litigation and Other Proceedings. There are
no actions, suits, proceedings or investigations pending or, to the knowledge of
the Company, threatened against the Company at law or in equity before or by any
court or Federal, state, municipal or their governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign which could
materially adversely affect the Company. The Company is not subject to any
continuing order, writ, injunction or decree of any court or agency against it
which would have a material adverse effect on the Company.                   (g)
Use of Proceeds. The proceeds of this Offering and sale of the Shares, net of
payment of placement expenses, will be used by the Company for working capital
and other general corporate purposes.                   (h) Consents/Approvals.
No consents, filings (other than Federal and state securities filings relating
to the issuance of the Shares pursuant to applicable exemptions from
registration, which the Company hereby undertakes to make in a timely fashion),
authorizations or other actions of any governmental authority are required to be
obtained or made by the Company for the Company’s execution, delivery and
performance of this Agreement which have not already been obtained or made or
will be made in a timely manner following the Closing.

 



   

 

 

    (i) No Commissions. The Company has not incurred any obligation for any
finder’s, broker’s or agent’s fees or commissions in connection with the
transaction contemplated hereby.                   (j) Disclosure. No
representation or warranty by the Company in this Agreement, the Agreement, nor
in any certificate, Schedule or Exhibit delivered or to be delivered pursuant to
this Agreement: contains or will contain any untrue statement of material fact
or omits or will omit to state a material fact necessary to make the statements
contained herein or therein not misleading. To the knowledge of the Company and
its subsidiaries at the time of the execution of this Agreement, there is no
information concerning the Company and its subsidiaries or their respective
businesses which has not heretofore been disclosed to the Purchasers that would
have a Material Adverse Effect.                   (k) Compliance with Laws. The
business of the Company and its subsidiaries has been and is presently being
conducted so as to comply with all applicable material federal, state and local
governmental laws, rules, regulations and ordinances.                 4.
Purchaser Representations, Warranties and Agreements. The Purchaser hereby
acknowledges, represents and warrants as follows:                   (a)
Organization; Authority. Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Documents and otherwise to carry out its obligations thereunder. The execution,
delivery and performance by such Purchaser of the transactions contemplated by
this Agreement has been duly authorized by all necessary corporate or, if such
Purchaser is not a corporation, such partnership, limited liability company or
other applicable like action, on the part of such Purchaser. Each of this
Agreement and other Documents has been duly executed by such Purchaser, and when
delivered by such Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of such Purchaser, enforceable against
it in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.    
              (b) Investment Intent. Such Purchaser is acquiring the Shares as
principal for its own account for investment purposes only and not with a view
to or for distributing or reselling such Shares or any part thereof, without
prejudice, however, to such Purchaser’s right at all times to sell or otherwise
dispose of all or any part of such Shares in compliance with applicable federal
and state securities laws. Subject to the immediately preceding sentence,
nothing contained herein shall be deemed a representation or warranty by such
Purchaser to hold the Shares for any period of time. Such Purchaser is acquiring
the Shares hereunder in the ordinary course of its business. Such Purchaser does
not have any agreement or understanding, directly or indirectly, with any Person
to distribute any of the Shares.

 



   

 



 

    (c) Purchaser Status.                     (i) The Purchaser agrees and
acknowledges that it was not, a “U.S. Person” (as defined below) at the time the
Purchaser was offered the Shares and as of the date hereof:                    
  (A) Any natural person resident in the United States;                        
(B) Any partnership or corporation organized or incorporated under the laws of
the United States;                         (C) Any estate of which any executor
or administrator is a U.S. person;                         (D) Any trust of
which any trustee is a U.S. person;                         (E) Any agency or
branch of a foreign entity located in the United States;                        
(F) Any non-discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary for the benefit or account of a U.S.
person;                         (G) Any discretionary account or similar account
(other than an estate or trust) held by a dealer or other fiduciary organized,
incorporated, or (if an individual) resident of the United States; and          
              (H) Any partnership or corporation if (i) organized or
incorporated under the laws of any foreign jurisdiction and (ii) formed by a
U.S. person principally for the purpose of investing in securities not
registered under the 1933 Act, unless it is organized or incorporated, and
owned, by accredited Purchasers (as defined in Rule 501(a) of Regulation D
promulgated under the 1933 Act) who are not natural persons, estates or trusts.

 



   

 

 

“United States” or “U.S.” means the United States of America, its territories
and possessions, any State of the United States, and the District of Columbia.

 

      (ii) The Purchaser understands that no action has been or will be taken in
any jurisdiction by the Company that would permit a public offering of the
Shares in any country or jurisdiction where action for that purpose is required.
                  (iii) The Purchaser (i) as of the execution date of this
Agreement is not located within the United States, and (ii) is not purchasing
the Shares for the account or benefit of any U.S. Person, except in accordance
with one or more available exemptions from the registration requirements of the
1933 Act or in a transaction not subject thereto.                   (iv) The
Purchaser will not resell the Shares except in accordance with the provisions of
Regulation S (Rule 901 through 905 and Preliminary Notes thereto), pursuant to a
registration statement under the 1933 Act, or pursuant to an available exemption
from registration; and agrees not to engage in hedging transactions with regard
to such securities unless in compliance with the 1933 Act.                   (v)
The Purchaser will not engage in hedging transactions with regard to shares of
the Company prior to the expiration of the distribution compliance period
specified in Category 2 or 3 (paragraph (b)(2) or (b)(3)) in Rule 903 of
Regulation S, as applicable, unless in compliance with the 1933 Act; and as
applicable, shall include statements to the effect that the securities have not
been registered under the 1933 Act and may not be offered or sold in the United
States or to U.S. persons (other than distributors) unless the securities are
registered under the 1933 Act, or an exemption from the registration
requirements of the 1933 Act is available.                   (vi) No form of
“directed selling efforts” (as defined in Rule 902 of Regulation S under the
1933 Act), general solicitation or general advertising in violation of the 1933
Act has been or will be used nor will any offers by means of any directed
selling efforts in the United States be made by the Purchaser or any of their
representatives in connection with the offer and sale of the Purchased Shares.  
              (d) General Solicitation. Such Purchaser is not purchasing the
Shares as a result of any advertisement, article, notice or other communication
regarding the Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 



   

 

 

    (e) Access to Information. Such Purchaser acknowledges that it has reviewed
the disclosure materials and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and the Subsidiaries and their
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Purchaser or its representatives or counsel shall modify,
amend or affect such Purchaser’s right to rely on the truth, accuracy and
completeness of the Disclosure Materials and the Company’s representations and
warranties contained in the Transaction Documents.                 (f)
Independent Investment Decision. Such Purchaser has independently evaluated the
merits of its decision to purchase the Shares pursuant to the Agreement, and
such Purchaser confirms that it has not relied on the advice of any other
Purchaser’s business and/or legal counsel in making such decision. Such
Purchaser has not relied on the business or legal advice of the Company or any
of its agents, counsel or Affiliates in making its investment decision
hereunder, and confirms that none of such Persons has made any representations
or warranties to such Purchaser in connection with the transactions contemplated
by the Transaction Documents.               5. Miscellaneous               (a)
Confidentiality. The Purchaser covenants and agrees that it will keep
confidential and will not disclose or divulge any confidential or proprietary
information that such Purchaser may obtain from the Company pursuant to
financial statements, reports, and other materials submitted by the Company to
such Purchaser in connection with this offering or as a result of discussions
with or inquiry made to the Company, unless such information is known, or until
such information becomes known, to the public through no action by the
Purchaser; provided, however, that a Purchaser may disclose such information (i)
to its attorneys, accountants, consultants, and other professionals to the
extent necessary in connection with his or her investment in the Company so long
as any such professional to whom such information is disclosed is made aware of
the Purchaser’s obligations hereunder and such professional agrees to be
likewise bound as though such professional were a party hereto, (ii) if such
information becomes generally available to the public through no fault of the
Purchaser, or (iii) if such disclosure is required by applicable law or judicial
order.               (b) Successors. The covenants, representations and
warranties contained in this Agreement shall be binding on the Purchaser’s and
the Company’s heirs and legal representatives and shall inure to the benefit of
the respective successors and assigns of the Company. The rights and obligations
of this Subscription Agreement may not be assigned by any party without the
prior written consent of the other party.

 



   

 

 

  (c) Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original agreement, but all of which together shall
constitute one and the same instrument.               (d) Execution by
Facsimile. Execution and delivery of this Agreement by facsimile transmission
(including the delivery of documents in Adobe PDF format) shall constitute
execution and delivery of this Agreement for all purposes, with the same force
and effect as execution and delivery of an original manually signed copy hereof.
              (e) Governing Law and Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of Nevada
applicable to contracts to be wholly performed within such state and without
regard to conflicts of laws provisions. Any legal action or proceeding arising
out of or relating to this Subscription Agreement and/or the Offering Documents
may be instituted in the courts of the State of Nevada sitting in Nevada, and
the parties hereto irrevocably submit to the jurisdiction of each such court in
any action or proceeding. Purchaser hereby irrevocably waives and agrees not to
assert, by way of motion, as a defense, or otherwise, in every suit, action or
other proceeding arising out of or based on this Subscription Agreement and/or
the Offering Documents and brought in any such court, any claim that Purchaser
is not subject personally to the jurisdiction of the above named courts, that
Purchaser’s property is exempt or immune from attachment or execution, that the
suit, action or proceeding is brought in an inconvenient forum or that the venue
of the suit, action or proceeding is improper.               (f) Notices. All
notices, requests, demands, claims and other communications hereunder shall be
in writing and shall be delivered by certified or registered mail (first class
postage pre-paid), guaranteed overnight delivery, or facsimile transmission if
such transmission is confirmed by delivery by certified or registered mail
(first class postage pre-paid) or guaranteed overnight delivery, to the
following addresses and facsimile numbers (or to such other addresses or
facsimile numbers which such party shall subsequently designate in writing to
the other party):

 

      (i) if to the Company:                   Greenpro Capital Corp.       
Attn: Lee Chong Kuang        Suite 2201, 22/F Malaysia Building        50
Gloucester Road,         Wanchai, Hong Kong                    (ii) if to the
Purchasers:                   To the addresses set forth on the signature
pages. 

 



   

 

 

  (g) Entire Agreement. This Agreement (including the Exhibits attached hereto)
and other Transaction Documents delivered at the Closing pursuant hereto,
contain the entire understanding of the parties in respect of its subject matter
and supersede all prior agreements and understandings between or among the
parties with respect to such subject matter. The Exhibits constitute a part
hereof as though set forth in full above.               (h) Amendment; Waiver.
This Agreement may not be modified, amended, supplemented, canceled or
discharged, except by written instrument executed by the Company and the
Purchasers of not less than a majority of the principal amount of the
subscription. No failure to exercise, and no delay in exercising, any right,
power or privilege under this Agreement shall operate as a waiver, nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
the exercise of any other right, power or privilege. No waiver of any breach of
any provision shall be deemed to be a waiver of any proceeding or succeeding
breach of the same or any other provision, nor shall any waiver be implied from
any course of dealing between the parties. No extension of time for performance
of any obligations or other acts hereunder or under any other agreement shall be
deemed to be an extension of the time for performance of any other obligations
or any other acts. The rights and remedies of the parties under this Agreement
are in addition to all other rights and remedies, at law or equity, that they
may have against each other.               (i) Severability. If any provision of
this Agreement is held to be invalid or unenforceable in any respect, the
validity and enforceability of the remaining terms and provisions of this
Agreement shall not in any way be affected or impaired thereby and the parties
will attempt to agree upon a valid and enforceable provision that is a
reasonable substitute therefore, and upon so agreeing, shall incorporate such
substitute provision in this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

COMPANY: Greenpro Capital Corp.          By: /s/ LEE CHONG KUANG   Name: Lee
Chong Kuang   Title: Director, CEO       PURCHASER:       Name: How Kok Choong  
    Purchase Price: $49,860   Number of Shares: 27,700         Address: [Address
of Investor]       Telephone & Email:   [Telephone & Email of Investor]



 

   

 

